Citation Nr: 1046446	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


1.	Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for a low back disability, to include chronic 
lumbosacral strain and sclerosis of the L5-S1 facet joints.

2.	Entitlement to service connection for a hip disability, 
secondary to lumbosacral strain.

3.	Entitlement to service connection for a leg disability, 
secondary to lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and gave testimony before the Board in 
September 2010.  A transcript of the hearing is of record. 

Historically, by rating action in March 1996, service connection 
was denied for lumbosacral strain.  The Veteran did not appeal, 
and the decision became final.

In July 2006, the Veteran submitted a new claim for service 
connection for lumbosacral strain, in addition to original claims 
for service connection for a hip disability, secondary to 
lumbosacral strain and leg disability, secondary to lumbosacral 
strain.

By rating actions in March 2007 and June 2007, the RO denied 
claims for service connection for lumbosacral strain, hip 
disability, secondary to lumbosacral strain and leg disability, 
secondary to lumbosacral strain.  The Board notes that in the 
June 2007 rating action, the RO adjudicated the claims based on 
new and material evidence.  Although the March 1996 rating action 
became final, requiring new and material evidence to reopen the 
Veteran's claim for service connection for lumbosacral strain, 
neither the March 2007 nor the June 2007 rating actions became 
final as the Veteran filed a timely notice of disagreement in 
January 2008.  Therefore, the claims for service connection for 
hip disability, secondary to lumbosacral strain and leg 
disability, secondary to lumbosacral strain will be considered on 
a de novo basis.

FINDINGS OF FACT

1.	The RO denied entitlement to service connection for 
lumbosacral strain in a March 1996 rating decision.  The 
Veteran was notified of this decision and of his appellate 
rights by letter dated in April 1996, but did not appeal the 
denial.

2.	Evidence obtained since the time of the March 1996 rating 
decision denying service connection for lumbosacral strain is 
either cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim.

3.	The Veteran does not have a current diagnosis of a leg 
disability.

4.	The Veteran has a current diagnosis of a snapping right hip 
syndrome, secondary to bursitis.

5.	The Veteran's snapping right hip syndrome, secondary to 
bursitis is not related to a service-connected disability.  

CONCLUSIONS OF LAW

1.	The March 1996 rating decision denying the Veteran's claim of 
entitlement to service connection for lumbosacral strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2010).

2.	Evidence received since the RO denied entitlement to service 
connection for lumbosacral strain is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.	A leg disability is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

4.	A hip disability is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in March 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims for service connection for leg and hip disabilities, 
secondary to a lumbosacral strain, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial to reopen 
the claim of service connection for lumbosacral strain, and noted 
the evidence needed to substantiate the underlying claim of 
service connection, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him, as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, obtaining a medical opinion as to the 
etiology of the lumbosacral strain and leg and hip disabilities, 
and by affording him the opportunity to give testimony in 
September 2010.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not appear to contend otherwise.  As such, the Board finds that 
all duties to notify and assist have been met.

II.	New and Material Evidence 

In March 1996, the RO denied the Veteran's claim for service 
connection for lumbosacral strain.  The Veteran was advised of 
the denial by letter dated in April 1996, as well as of his 
appellate rights, and did not appeal the decision.  As a 
consequence, the March 1996 decision became final.  See 38 
U.S.C.A. § 7105, 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2010). 

The Veteran now seeks to reopen his claim for service connection 
for lumbosacral strain.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. 
§  5108; 38 C.F.R. § 3.156.  "New and material evidence" is 
defined as evidence not previously submitted to agency decision 
makers which relates to an unestablished fact necessary to 
substantiate the claim and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit noted that not 
every piece of new evidence is "material," but that some new 
evidence may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final decision 
in March 1996.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 1996 rating decision, the evidence of 
record included the Veteran's service treatment records dated 
from August 1970 to March 1985, which include treatment for back 
problems.  The record also included a VA examination dated in 
March 1996, which diagnosed the Veteran with a chronic 
lumbosacral strain.  The examiner noted that x-rays of the lumbar 
spine were negative in every respect and none of the incidents in 
service had caused any permanent impairment to the Veteran's 
back.  It was also noted that the term chronic lumbosacral strain 
denoted a patient with a spine that could not sustain the stress 
of activities of daily living.  At the time of the examination, 
the Veteran contended that his first low back pain occurred in 
1971, after lifting a heavy roll of tar paper, and that he has 
had back pain ever since.  None of the evidence of record at that 
time showed the Veteran's lumbosacral strain was related to his 
military service. 

Since the March 1996 denial, the Veteran submitted duplicate 
service treatment records dated from June 1972 to June 1984, 
private treatment records from South Oaks Family Medicine dated 
from January 2005 to March 2006, Hill Country Sports Medicine 
dated from January 2005 to March 2005, and Southwest Diagnostic 
dated from January 2005 to March 2005, which showed discogenic 
sclerosis of both sides of the L5-S1 disc level, especially 
prominent on the right side, low back pain secondary to disc 
herniation, and essentially normal hips.  The Veteran also 
submitted additional statements dated in March 2007, April 2007, 
and January 2008.  The Veteran's representative submitted a 
statement dated in February 2010.  The statements contend that 
the Veteran's military service records and private treatment 
records substantiate his claims for service connection as his 
spinal disabilities were never resolved and actually got worse.  
Also added to the claims file are an April 2007 VA examination 
report and a transcript of the testimony of a Board hearing held 
in September 2010. 

The April 2007 VA examination report shows that the Veteran 
reported a constant ache in his back that increased with bending, 
stooping, leaning forward, or carrying more than 10 to 15 pounds.  
X-rays of the lumbar spine suggested mild sclerosis of the L5-S1 
facet joints.  There were no signs of osteoporosis or any other 
bone damage or bone abnormalities.  

The examiner diagnosed the Veteran with low back pain, secondary 
to sclerosis of facet joints L5-S1 with no obvious signs of 
herniated nucleus pulposus.  He noted that the Veteran had 20 
years post service with no medical treatment for his back 
problems.  He opined that it was not likely that degeneration and 
sclerosis of the L5-S1 facet were related to service.  There was 
no evidence of a herniated lumbar disk.

At the September 2010 hearing, the Veteran testified that he has 
had recurrent back problems since 1972, which caused him to be 
cross-trained from the carpentry field to photography.  He has 
not had any current treatment for his back, leg, or hips, with 
the exception of cortisone shots in 2004, but has treated himself 
with ice and heating pads about 5 to 6 times a week.  He also 
acknowledged that doctors have not related his condition to any 
in-service injury or event.

The Board observes that the claims of entitlement to service 
connection for a low back disability was previously denied by 
rating action in March 1996.  In the February 2007 rating 
decision, the RO indicated that the claim was considered to be 
reopen and the claim of service connection was denied on the 
merits.  The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the previously denied claim of service connection.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened; and 
there is no prejudice to the appellant's ability to present the 
case when the Board addresses the issue of whether the claim 
should be reopened rather than addressing the reopened claim on 
the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The Board finds that the service treatment records submitted 
since the 1996 rating decision are not new and material because 
they are cumulative because they were previously submitted and VA 
has already considered them.  

The Board finds that the private treatment records are new as 
they have not previously been submitted.  However, the private 
treatment records are not material because they show a diagnosis 
of sclerosis of both sides of the L5-S1 disc and complaints of 
low back pain, which are already of record.  Those records show 
no evidence of a nexus between the current low back condition and 
service.  Thus, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim.

The statements dated in March 2007, April 2007, and January 2008, 
include the Veteran's contention that the  military service 
records and private treatment records substantiate his claims for 
service connection and that his spinal disabilities were never 
resolved and have worsened.  The contentions of the continuity of 
the pain in his spine and regarding the medical records are 
essentially duplicative of his assertions made previously and do 
not constitute new and material evidence for purposes of 
reopening the previously denied claim.

The VA examination is new as it has not previously been 
submitted.  However, the VA examination is not material because 
it shows that the Veteran has mild sclerosis of the L5-S1 joints, 
a fact already established by evidence previously submitted. The 
examination report does not include an opinion relating the back 
condition to service and as such the evidence is not material as 
it does not relate to an unestablished fact necessary to 
substantiate the claim, in this case a nexus between the current 
back condition and his service.  

While the Veteran's hearing testimony is new, the testimony 
includes contentions concerning continuity of his back problems, 
which are duplicative of previous contentions and does not relate 
to an unestablished fact necessary to substantiate the claim.  
Although he is competent to describe symptoms such as pain, the 
Board emphasizes that as the Veteran is a layperson without the 
appropriate medical training or expertise to render an opinion on 
a medical matter, he is not competent to provide a probative 
(i.e., persuasive) opinion on medical matters - such as whether 
the back condition is etiologically related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, where, 
as here, the claim turns on a medical matter (competent medical 
evidence demonstrating a nexus between the current back 
disability and service), unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a low back disability, to include chronic lumbosacral strain and 
sclerosis of the L5-S1 facet joints has not been received.  As 
such, the requirements for reopening the claim are not met, and 
the March 1996 denial of the claim for service connection remains 
final.  As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit- of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The appeal is denied.

III.	Service Connection

The Veteran contends that his back condition has become 
excruciating and has caused severe problems with his leg and 
hips.  

Service connection may be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis, therefore, requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Records from Southwest Diagnostic Center dated in January 2005 
show there was no evidence of avascular necrosis or occult 
fracture of the right hip.  There was also no hip joint effusion 
or significant degenerative arthritis or bursitis in either hip.

Records from Hill Country Sports Medicine dated from January 2005 
to March 2005 indicate that the Veteran complained of right hip 
pain and a popping sensation.  X-rays in January 2005 revealed 
essentially normal hips with no tenderness over the greater 
trochanter.  He had excellent range of motion of the hip.  The 
physician diagnosed the Veteran with snapping hip syndrome.  In 
February 2005, the physician indicated that the Veteran had 
significant amounts of bursitis in several areas around the hip, 
especially at the abductor and gluteal tendon insertions.  In 
March 2005, the physician noted that the majority of the pain 
seemed to be down the leg posteriorly in the S1 distribution.  He 
had a snapping area in the hip which, the physician noted was 
more of an annoyance than a real issue at the time.   

Consultation notes by Dr. Malone in April 2005 and progress notes 
dated in May 2005 show the Veteran complained of lower back pain 
that radiated down the side of his right leg to his knee, causing 
weakness in the right leg.

The April 2007 VA examination report shows that the Veteran 
reported a tingling pain that went down his right leg once or 
twice a week, which lasted almost all day.  He did not wear a 
back brace, use a cane or crutches.  The examiner indicated that 
the entire claims file was reviewed.  Upon examination, the 
examiner reported that the Veteran walked without a limp and had 
no pain with range of motion of the hips.  There was a popping 
sensation when flexing the right hip but no pain associated with 
the popping.  X-rays of the hips showed no evidence of arthritis, 
avascular necrosis, or any other bony abnormalities.  

The examiner diagnosed the Veteran with snapping right hip 
syndrome, secondary to bursitis with no functional impairment.  
The examiner concluded that the Veteran's right hip complaints of 
snapping hip were not related to his spinal condition, and his 
medical condition was less likely the result of his in-service 
back problems.

At the September 2010 hearing, the Veteran testified that he has 
not had any current treatment for his back, leg, or hips, with 
the exception of cortisone shots in 2004, but has treated himself 
with ice and heating pads about 5 to 6 times a week.  He also 
acknowledged that doctors have not related his conditions to any 
in-service injury or event.

The Board has considered the Veteran's statements and sworn 
testimony asserting a nexus between his leg and hip disabilities 
and active duty service.  While he is competent to report 
symptoms as they come to him through his senses, he is not 
competent to provide evidence on questions of complex medical 
issues, such as etiology or diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.

The medical record does not show a current diagnosis of a leg 
disability.  In the March 2005 report from Hill Country Sports 
Medicine, Dr. Hatton noted that the majority of the pain seems to 
be down the leg posteriorly in an S1 distribution.  
The Board notes the Veteran's complaints of a tingling pain that 
goes down his right leg once or twice a week and lasts almost all 
day.  However, the weight of the competent medical evidence of 
record establishes that the Veteran does not have a current 
diagnosis of a leg disability. A symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore service 
connection for a leg disability is not warranted.

The Board notes that the record contains a diagnosis of snapping 
right hip syndrome, secondary to bursitis with no functional 
impairment.  However, the Board notes that in the April 2007 VA 
examination, the examiner opined that the Veteran's right hip 
complaints of snapping hip were not related to his spinal 
condition, and his medical condition was less likely the result 
of his in-service back problems.  Furthermore, given that the 
Veteran's lumbosacral strain is not service-connected, service 
connection for a hip disability, secondary to the lumbosacral 
strain would not be warranted.

After a full review of the record, including the statements and 
testimony of the Veteran, the Board concludes that the 
preponderance of the competent and probative evidence is against 
the claims for service connection for hip and leg disabilities, 
secondary to lumbosacral strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable, and entitlement to service connection for hip 
and leg disabilities, secondary to lumbosacral strain are denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has not been submitted to reopen the 
previously denied claim to reopen a claim of service connection 
for a low back disability, to include chronic lumbosacral strain 
and sclerosis of the L5-S1 facet joints, and the appeal is 
denied.

Entitlement to service connection for a hip disability, secondary 
to lumbosacral strain is denied.

Entitlement to service connection for a leg disability, secondary 
to lumbosacral strain is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


